Citation Nr: 1216579	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disorder.  

The Board remanded the instant claim in May 2011 and November 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative, contend, in essence, that service connection is warranted for a low back disorder based upon service incurrence.  The Veteran asserts that while in service, he injured his low back on two occasions and was treated for the same.  He maintains that he has had low back problems and treatment for his back since that time.  

In May 2011, the Board remanded the instant claim for further development, to include a VA examination.  Service treatment records documented that the Veteran complained of thoracic and low back pain following two separate injuries.  There was also post-service evidence documenting treatment for acute lumbosacral strain in 1978 as well as evidence indicating that the Veteran injured his back in a 1986 motor vehicle accident.  The VA examination report was to provide an opinion of whether it was at least as likely as not that the Veteran's claimed low back disorder had its onset in service or within one year of service discharge or was otherwise shown to have been incurred in or due to an event of service.  The examiner was instructed to discuss the Veteran's referenced 1986 motor vehicle accident, address the positive medical opinions of record, and provide a rationale for any opinion rendered.

The Veteran underwent a VA examination in May 2011.  The examiner indicated in his report that there was notation of the Veteran's 1986 motor vehicle accident, but no discussion was made regarding the accident and whether it had any impact on his low back disorder.  Moreover, the examiner indicated that there was no evidence of low back pain in the Veteran's service treatment records except for an entry in December 1969, prior to separation when he asked that his back be examined.  However, the service treatment records show that he was also seen in October 1969 for lower back pain which occurred 11 months earlier.  There was also an x-ray study taken at that time.  These were not discussed by the examiner.  

Indeed, the examiner merely stated that the Veteran's low back disorder was not due to his dorsal thoracic pain he experienced in service.  In his diagnosis and opinion, the examiner did not address the injury and complaints of low back pain the Veteran had in service, which were documented in his service treatment records.  Neither was consideration given of the opinions of the two private doctors named in the remand, as required by the remand directives.  Finally, and most importantly, the examiner failed to provide any rationale for his opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), (held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The case was then remanded in November 2011 for an addendum from the VA examiner who performed the May 2011 VA examination to address the issues stated above.  Unfortunately, in his December 2011 addendum opinion, the VA examiner again failed to adequately address the issues set forth in that remand.  He merely stated that the Veteran's current back disorder is not related to direct trauma and further indicated that the Veteran's service injury was to his upper back and interscapular area.  He made no mention of the Veteran's documented low back complaints.   Indeed, the service treatment records show that the Veteran was seen in October 1969 for complaints of low back pain.  He even questioned whether his back problem would warrant a claim for service connection.  There is also in-service evidence that he complained of hitting his lower back.  The physical examination at that time showed a scooped out appearance of the intergluteal crease.  Notwithstanding the oversight of this pertinent medical evidence, the examiner did not address the referenced 1986 motor vehicle accident or give consideration to the two statements from Drs. C.S. and G.K.P., both dated in February 2011.  Finally, his rationale was quite limited in its scope and was based upon a false premise, that the Veteran did not have low back injury/complaints in service, which the medical evidence clearly shows.  

Because of the VA examiner's failure to address the questions raised in the November 2011 remand in his December 2011 addendum, the addendum does not contain sufficient detail and is inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet.App. 268 (1998).  The Veteran needs to be provided another VA examination by a different examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should undergo a VA orthopedic examination for his low back disorder.  He should be examined by a different physician than examined him in May 2011 and provided the December 2011 addendum.  The claims folder must be made available and reviewed by the examiner, to include the Veteran's most recent February 2011 MRI studies of the lumbosacral spine.  All indicated studies, to include x-ray examination, should, be performed.  


The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any low back disorder had its onset in service or within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service.  The examiner must discuss in his opinion the Veteran's documented in-service thoracic and lumbar spine injuries as well as his report regarding the onset and/or chronicity of the pertinent symptoms.  There should also be discussion with regard to the referenced 1986 motor vehicle accident.  Consideration must also be given to the statements from Drs. C.S. and G.K.P., which are both dated in February 2011.  The examiner should attempt to reconcile his opinion with those statements.

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


